Citation Nr: 0923913	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-37 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for type II diabetes 
mellitus.

3.  Entitlement to service connection for major depression.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for Hepatitis C.

6.  Entitlement to service connection for a disability 
manifested by low back pain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1989 
to December 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Veteran testified before the undersigned Veterans Law 
Judge at a Board hearing held in San Diego, California in 
January 2009.  A transcript of that hearing is of record.  
The Board notes that although the Veteran submitted 
additional evidence at the hearing, which was subsequent to 
the final consideration of the appeal by the RO, the Veteran 
specifically waived his right to have this additional 
evidence considered initially by the RO.  See 38 C.F.R. § 
20.1304 (2008).  Therefore, the Board may properly consider 
such evidence.

(Consideration of the appellant's claims of service 
connection for major depression, diabetes mellitus, hepatitis 
C, and a disability manifested by low back pain is deferred 
pending completion of the development sought in the remand 
that follows the decision below.) 




FINDINGS OF FACT

1.  The Veteran is not currently diagnosed with sleep apnea.

2.  The Veteran does not have PTSD that has been linked to a 
corroborated in-service stressful experience.


CONCLUSIONS OF LAW

1.  The Veteran does not have sleep apnea that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The Veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2005, March 2006, and August 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), Social Security 
Administration (SSA) records, service personnel records and 
VA medical records.  As to whether further action should have 
been undertaken by way of obtaining a medical opinion on the 
question of whether the Veteran's sleep apnea or PTSD was 
related to service, the Board notes that such development is 
to be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  See also  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 
Vet. App. 512, 517 (2004); Wells v. Principi, 326 F.3d 1381 
(2003) (Board under no obligation to obtain a medical opinion 
when there is no competent evidence that the Veteran's 
disability or symptoms were service related).   In this case, 
as will be explained in detail below, there is no indication, 
except by way of unsupported allegation, that PTSD may be 
associated with the Veteran's military service.  Further, the 
Veteran has already been diagnosed with PTSD but the 
diagnosis was not linked to a corroborated in-service 
stressful event.  Therefore, the Board finds that obtaining a 
VA examination would not be helpful without corroborating 
evidence of an in-service stressful event.  In addition, 
despite the Veteran's contentions that his sleep apnea began 
in service, the STRs contain no indication of the precursors 
or any prodromal sign of sleep apnea, and in fact, the 
evidence of record does not include a current diagnosis.  
Consequently, given the standard of the regulation, the Board 
finds that there is sufficient medical evidence in the record 
for the Board to make a decision on these claims, and that 
further medical opinions are not required in order to fulfill 
the duty to assist.  

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any injury or disease diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.

Sleep Apnea

At his January 2009 Board hearing, the Veteran stated that he 
believed he had sleep apnea all his life, noting that he 
snored all his life, and currently used a CPAP machine.  
However, the Veteran specifically noted that during his time 
in the military he was not seen for sleep apnea, and his 
representative acknowledged that there was no in-service 
diagnosis of sleep apnea.  The Veteran also stated that the 
VA sent him to a clinic a couple of years ago where he was 
diagnosed with sleep apnea.  (The Veteran did not state what 
clinic.)  The Board has examined the record, and despite 
voluminous outpatient treatment records from the San Diego 
VAMC which contain several problem lists, noting the 
Veteran's various problems, none of the medical evidence of 
record contains evidence of currently diagnosed sleep apnea; 
nor does it contain complaints by the Veteran regarding 
snoring or his sleep.  Further, as acknowledged by the 
Veteran's representative, the service treatment records are 
devoid of a diagnosis of sleep apnea or the precursors of 
sleep apnea.  As such, without evidence of a currently 
diagnosed disability, the analysis ends, and service 
connection cannot be awarded.  See Degmetich v. Brown, 104 F. 
3d 1328, at 1333.  In other words, absent a showing of a 
current diagnosis of disability for which benefits are being 
claimed, service connection is not warranted.

PTSD

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Where it is determined that the Veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the Veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
Veteran's service.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(f).  However, where VA determines that the 
Veteran did not engage in combat with the enemy, the 
Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
Veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2008); Cohen v. Brown, 10 Vet. App. 128 (1997).  
Evidence denoting participation in combat can include award 
of decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.

In this case, the Veteran's stressor(s) must be independently 
verified because the record does not document combat service.  
Specifically, personnel records show that the Veteran 
received the National Defense Service Medal, the Army Service 
Ribbon, the Expert Marksmanship badge, the Marksmanship badge 
for rifle, the Kuwait Liberation Medal and the Southwest Asia 
Service Medal with 3 Bronze service stars.  However, none of 
these medals denote combat participation per se and further, 
the Veteran's military occupational specialty (MOS) was as a 
turbine engine driven generator repairer (see personnel file, 
in addition to DD Form 214), which does not reflect combat 
service.  Additionally, the Veteran has not described combat 
experiences, and the evidence of record does not suggest or 
corroborate his having been in combat.

The Veteran claims to be suffering from PTSD as a result of 
his service in Turkey and Saudi Arabia during the time period 
of Operation Desert Storm.  The Veteran contends that his 
currently diagnosed PTSD is the result of being exposed to 
stressful circumstances while serving in Turkey and Saudi 
Arabia.  He stated that when he first arrived in Turkey his 
destination was a secret, and before the aircraft touched 
down, he was required to put on mopp-4 protective gear for 
chemical weapon protection in order to prepare for the 
imminent danger of scud attacks or a terrorist attack, and he 
reported that he had to remain in mopp-4 gear for four to 
five days.  When he arrived in Saudi Arabia, the Veteran 
stated that although he was not initially required to put on 
the chemical weapons protective gear, when he went to the 
off-site missile base, he was required to put on the mopp-4 
gear, which was the highest level.  See January 2009 Board 
hearing, and April 2004 statement in support of claim for 
PTSD.  The Veteran contends that he remained under constant 
threat from scud attacks and terrorist attacks.  In essence, 
the Veteran contends that what he was exposed to in Saudi 
Arabia and Turkey led to the development of his PTSD.  In his 
stressor statement dated in April 2004, the Veteran noted 
that his stressful events occurred while deployed in 
southwest Asia/Saudi Arabia with the B Battery, 4th 
Battalion, 7th Air Defense artillery, 32nd AADCOM, and noted 
that the approximate dates when the stressful events took 
place was from January 16, 1991, to June 27, 1992.

To date, although the Veteran has provided some information 
regarding his time spent in the military, he has not provided 
detailed information such as describing a specific stressful 
incident which he believed caused his PTSD; nor has he 
indicated a date range of a stressful incident that would 
allow for effective research.  In this regard, because the 
Veteran did not provide VA with a three-month time period, 
beyond noting that the incident(s) occurred between January 
16, 1991 to June 27, 1992, there is no stressor incident that 
can be effectively researched, and thus no stressful event 
that can be independently corroborated as required by VA 
regulations.  In fact, the record contains a February 2007 
Memorandum regarding a formal finding on a lack of 
information required to verify stressors in connection to the 
PTSD claim.  Specifically, the memorandum notes that the 
information required to verify the stressful events described 
by the Veteran was insufficient to send to the Joint Services 
Records Research Center (JSRRC).

Further, although the Board notes that the evidence of record 
includes a January 2005 letter to the RO from K.M., LCSW and 
N.K., M.D., rendering an Axis I diagnosis of PTSD, and 
opining that the Veteran's PTSD was more than likely caused 
by military service, his diagnosis was not based on a 
specific in-service event.  Additionally, the Board notes 
that in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), 
the Court found that a medical opinion which only contains 
data and conclusions, and is not supported by reasons or 
rationale is accorded no probative weight.  See also Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007), which held that a 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  ("[A] medical opinion ... 
must support its conclusion with an analysis that the Board 
can consider and weigh against contrary opinions.")  In this 
case, the Board finds that because the January 2005 statement 
contains only a conclusory opinion without any supporting 
data or medical explanation or analysis, it is accorded no 
probative weight.

In sum, the file does not contain evidence of a corroborated 
in-service incident.  Further, there is no probative medical 
evidence in the file linking the Veteran's PTSD with a 
specific event during military service.  As discussed above, 
obtaining a PTSD diagnosis is only part of the analysis.  
Without a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred, which is lacking in this instance, service 
connection for PTSD is not warranted.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
these service connection claims.  


ORDER

Service connection for sleep apnea is denied.

Service connection for PTSD is denied.


REMAND

Diabetes Mellitus

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
Such reasonable efforts generally consist of an initial 
request for the records and if the records are not received, 
at least one follow-up request.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2008).

At the January 2009 Board hearing, the Veteran stated that he 
was first diagnosed with diabetes mellitus at the Inland 
Valley Medical Center in Sun City, California, in 1993.  
After examining the record, the Board finds that it does not 
contain any record from this private medical facility.  As 
such, the Board finds that the Veteran's claim for service 
connection for diabetes mellitus should be remanded to the 
AOJ to obtain these records, which might show a diagnosis 
earlier than the current evidence of record reveals, or 
contain other information showing a nexus to military 
service.

Major Depression

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines that such evidence 
is necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2008).  A medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran contends that his depression arose 
out of his service abroad in Turkey and Saudi Arabia.  He 
stated that he felt as if he was always in imminent danger 
for nuclear, biological and chemical warfare, noting that he 
was required to wear a protective suit in case of attack.  
Here, the STRs contain a February 1991 entry noting that the 
Veteran was being seen for an alcohol evaluation.  During 
this evaluation the Veteran reported that he drank four to 
five times per week, and described having three to four 
blackout experiences per month for the past six months.  At 
this evaluation, the Veteran noted that he had passing 
suicidal thoughts about one month earlier related to 
occupational stress, but stated that he had no plan to act on 
his thoughts, and denied any suicidal ideation or intent.  
The examiner noted that he was stationed off base at a 
Patriot missile site, and stated that the Veteran described 
feeling a significant amount of stress due to his work 
situation, noting that he felt as if he was in imminent 
danger from terrorism.  The examiner rendered an Axis I 
diagnosis of alcohol abuse.

The Veteran is currently diagnosed with major depression, 
with the earliest documented diagnosis of depression in 
October 2003.  As such, because the record contains a current 
diagnosis of major depression, and the STRs reference 
suicidal ideation which could possibly represent a prodromal 
sign of the Veteran's currently diagnosed major depression, 
the Board find that a remand is necessary to afford the 
Veteran a VA examination, which includes a nexus opinion on 
the question of whether he currently experiences major 
depression that is attributable to his military service.

Hepatitis C

The Veteran has alleged that his currently diagnosed 
hepatitis C is the result of cross contamination from having 
intravenous (IV) needles inserted into his arm while 
practicing IV insertion with fellow soldiers on volunteer 
duty as an emergency field medic.  Despite the Veteran's 
contention that he practiced inserting IVs, and had IVs 
inserted into his arm during active duty, he specifically 
noted that they did not use the same needles on different 
people.  The Veteran noted that he volunteered for the 
position of field medic, but acknowledged that his military 
occupational specialty was not as a field medic, and stated 
that he was not trained in the Medical Corps.  He also noted 
that he did not engage in risky behavior and did not use 
drugs intravenously in service.  See January 2009 hearing 
transcript.

In this case, the first documented diagnosis of hepatitis C 
in the record is in October 2003.  An April 2004 entry in the 
outpatient treatment records shows that the Veteran's 
hepatitis risk factors included intranasal drug use, and 
tattoos/body piercings, and noted that the Veteran began 
using intranasal drugs in 1983 and obtained tattoos in the 
past seven years.  An August 2004 entry in the outpatient 
treatment records noted that the Veteran had been diagnosed 
with hepatitis C that year, and reflected that he did not 
engage in risky sexual behavior, had no Hepatitis C virus 
contacts, had no blood transfusions, and stated that his 
tattoos were done in the United States and were sterilized.  
A March 2005 progress note from the San Diego VA medical 
center (VAMC), shows that the Veteran had chronic hepatitis C 
and noted that it was likely drug related.

Here, there is no dispute that the Veteran is currently 
diagnosed with hepatitis C, with the earliest diagnosis 
rendered in 2003.  The question at hand is whether his 
currently diagnosed hepatitis C is traceable to his period of 
active duty service; in particular, to alleged in-service 
cross contamination while practicing with IVs.

Risk factors for hepatitis C include IV drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine 
use, high-risk sexual activity, accidental exposure while a 
health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, and shared toothbrushes or razor blades, 
etc.  VBA letter 211B (98-110) (Nov. 30, 1998).

Here, because the Veteran has speculated that he was exposed 
to the hepatitis C virus when he was practicing with IV 
needles during his time on active duty, and because the 
Veteran is competent to relay an in-service experience which 
is uncontradicted by the evidence of record, the Board finds 
that a medical opinion is necessary to address the medical 
probabilities that the Veteran contracted hepatitis C as a 
result of having IVs inserted into his arm while practicing 
as a volunteer field medic, or as a result of any other in-
service risk factor.  The examiner should also evaluate any 
other discernable risk factors or signs or symptoms of 
hepatitis C documented in the claims file.

Low Back

The Veteran contends that he injured his back while hauling 
cables over his shoulders, noting that a cable he was hauling 
caught on something, (a piece of equipment or a rock), and he 
was yanked back with all his body weight placed on his back.  
He stated that he started experiencing lower back pain 
immediately following this in-service injury.  See January 
2009 hearing transcript.

In this case, the STRs contain several entries referencing 
low back pain.  Specifically, an April 1991 entry noted that 
the Veteran complained of hurting the right side of his lower 
back while pulling a cable, noting that he was deployed when 
the incident happened, and stated the he was seen at physical 
therapy in Turkey.  The Veteran complained that his back had 
not gotten any better, noting that his back hurt when he 
picked up heavy objects, while bending down, and even while 
sleeping.  On examination, the examiner noted lower back 
tenderness, muscular tenderness, and lower back pain 
secondary to muscular strain.  May and June 1991 entries 
again noted back pain, but showed that there was no history 
of direct back trauma in the previous 72 hours.  The June 
1991 entry noted that one day earlier, when the Veteran was 
moving his bed, he experienced an increase in back 
discomfort, noting that he felt a jab in his back, but stated 
that the back pain was not constant.  An August 1991 entry 
noted that the Veteran was still complaining of back pain, 
stating that he hurt his back in Turkey picking up and 
dropping cables.  The Veteran noted that his back hurt while 
walking, running and taking deep breaths.  Lastly, a December 
1992 entry, the same month as the Veteran's discharge from 
active duty, again showed that the Veteran had been 
complaining of low back pain for two years, and stated that 
he was unable to sleep at night due to back pain; he slept on 
the floor to alleviate his symptoms.

Current medical records from the San Diego VAMC contain 
multiple entries noting that the Veteran experienced low back 
pain, with the earliest post-service entry dated in October 
2003.  However, no physician has provided a diagnosis of a 
specific back disability.

In this case, although the Veteran has not been diagnosed 
with a specific back disability, the Board finds that a 
remand is required to determine whether the Veteran has a 
currently diagnosed low back disability.  This is so because 
the STRs document a specific in-service back injury in 1991, 
and subsequent instances of recurring low back pain, and 
current medical records document chronic low back pain.  This 
documentation coupled with the Veteran's statement noting 
that his low back pain originated from the in-service injury 
while transporting cables, and has continued to the present, 
indicates that a remand is required to determine whether the 
Veteran has a diagnosed low back disability.  If a specific 
back disability beyond pain is diagnosed, the examiner should 
provide an opinion as to whether any currently diagnosed back 
disability is traceable to military service, taking into 
consideration the multiple in-service entries documenting an 
injury while carrying cables and recurring low back pain.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should ask the Veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the Veteran, 
obtain and associate with the claims file 
any medical records identified by the 
Veteran that have not been secured 
previously.  In particular, the AOJ 
should attempt to obtain records from the 
Inland Valley Medical Center, a private 
medical facility in Sun City, California, 
which the Veteran identified as the 
facility where he was diagnosed with 
diabetes mellitus in 1993.

2.  Schedule the Veteran for 
psychological testing and psychiatric 
evaluation.  If a diagnosis of depression 
is confirmed, the examiner should include 
an opinion as to the medical 
probabilities that the Veteran's 
depression is traceable to his period of 
active military service.  Specifically, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the Veteran's current depression 
is attributable to military service, 
including a statement as to whether his 
current depression is traceable to the 
February 1991 problem with suicidal 
ideation.

3.  An examination should be conducted 
with a view toward determining the cause 
of hepatitis C.  A medical professional 
should review the file, obtain a detailed 
history from the Veteran, and provide a 
nexus opinion regarding the medical 
probability that the Veteran's currently 
diagnosed hepatitis C is attributable to 
his period of active military service 
from September 1989 to December 1992.  
The examiner should discuss whether the 
Veteran was exposed to hepatitis C risk 
factors in service (specifically 
addressing the Veteran's allegation that 
he was a volunteer emergency field medic 
and that IV needles were used for 
practice, taking into consideration the 
Veteran's statement that clean needles 
were used for each person), and if so, 
the examiner should offer an opinion 
regarding any possible relationship 
between any in-service risk factors and 
his currently diagnosed hepatitis C.  The 
examiner should also address post-service 
risk factors, including references in a 
March 2005 progress note showing that the 
Veteran's hepatitis C was likely drug 
related, and an April 2004 entry in the 
outpatient treatment records noting that 
the Veteran's hepatitis risk factors 
included intranasal drug use, and 
tattoos/body piercings, stating that the 
Veteran began using intranasal drugs in 
1983 and obtained tattoos over the past 
seven years.  The physician should 
discuss whether any symptoms of hepatitis 
C were manifested during service and 
whether the period of time from discharge 
from service to the initial diagnosis has 
any effect on the analysis regarding the 
likelihood that hepatitis C was in fact 
contracted during military service.

4.  The Veteran should be afforded a VA 
spine examination to assess whether the 
Veteran has a currently diagnosed back 
disability, and if so, the examiner 
should provide a nexus opinion regarding 
the medical probability that any current 
back disability is traceable to the 
Veteran's active military service.  (X-
rays should be taken.)  The examiner 
should include an opinion as to whether 
it is at least as likely as not that any 
current back disability is, even in part, 
attributable to military service.  The 
Veteran's testimony regarding continued 
symptoms since service, and the STR 
entries dated in April, May, June and 
August of 1991 referencing continued low 
back pain, and an April 1991 injury while 
carrying heavy cables should be taken 
into account.

(The AOJ should make sure that the 
medical reports comply with this remand 
and the questions presented in this 
opinion request, especially with respect 
to detailing any connection to military 
service.  If any report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.)

5.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


